             Case
              Case2:21-cv-00157-RSL
                   2:21-cv-00157-RSL Document
                                      Document6-1 Filed02/17/21
                                               8 Filed  02/12/21 Page
                                                                  Page11ofof12




 1                                                          HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   HIROKO SCHNEIDER, a Washington resident, NO. 2:21-CV-00157-RSL
10                               Plaintiff,
                                       ORDER GRANTING EXTENSION OF
11         vs.                         TIME FOR DEFENDANT TO FILE ITS
                                       ANSWER OR FIRST RESPONSE TO
12   FINANCIAL CORPORATION OF AMERICA, THE COMPLAINT
     a Corporation,
13
                                 Defendant.
14

15

16         Based on Defendant’s Unopposed Motion for Extension of Time in which to File an
17   Answer or Response to Plaintiff’s Complaint, it is HEREBY ORDERED that the time for
18   Defendant’s answer or first response to the complaint shall be extended by two weeks to
19   March 2, 2021.
20                     17th day of ____________,
           DATED this _____         February     2021.
21

22

23                                       HONORABLE ROBERT S        S. LASNIK
                                         United States District Court Judge
24

25

26   ORDER GRANTING EXTENSION OF TIME AS TO                   GORDON REES SCULLY MANSUKHANI, LLP
     DEFENDANT’S MOTION TO EXTEND TIME FOR                    1300 SW Fifth Avenue, Suite 2000
     ANSWER OR FIRST RESPONSE – Page 1                        Portland, OR 97201
     NO. 2:21-CV-00157-RSL                                    Telephone: (503) 382-3855
                                                              Facsimile : (503) 616-3600
